Title: Independent Chronicle and Boston Patriot, Fourth of July celebration at Quincy and death of John Adams, 22 July 1826
From: Independent Chronicle,Boston Patriot
To: 


				CELEBRATION OF 4th JULY AT QUINCY
					Mr. Editor—
					July 22, 1826
				
				An invited guest would ask permission to notice the celebration of the fiftieth anniversary of American Independence at Quincy.The inhabitants of Quincy having so far and so properly identified themselves with the history of the Republic, have always united with ready interest in the celebration of our national anniversary. Furnishing such illustrious men for the hazardous conflict, all eyes were then directed to their eventful movements, and every heart has since exulted in the glorious issue.—One of the earliest and ablest patriots having continued among them, has induced them to welcome the 4th July with something like personal gratitude.After the usual congratulations and salutes of the morning were over, the Quincy Light Infantry, under the command of Capt. Glover, paraded at ten o’clock, before the Rev. Mr. Whitney’s house, to receive an elegant standard, given by the ladies of the town of Quincy, which was presented by Miss Caroline Whitney, with an appropriate address; to which a suitable answer was returned by Ensign Gay. As the standard was unfurled, we were pleased with the great appropriateness of its design, and the skill of its execution: both of which we understood were the efforts of Mr. Swett, of the firm of Penniman & Swett.  On one side were the national emblems, and on the reverse, a figure of Minerva, with the busts of the venerable Ex-President and his distinguished son, and in the back ground an accurate representation of the Mansion of the Ex-President; over the whole was spread this motto: “Palman qui meruit ferat.”At eleven o’clock the citizens moved in procession to the Meeting-House, under the escort of the Quincy Light Infantry, where the exercises were opened by the Jubilee Anthem.—A comprehensive and appropriate prayer was offered by Rev. Mr. Whitney—the Declaration of Independence read by the Hon. Thomas Greenleaf, President of the Day—and a highly judicious, chaste, and impressive Oration delivered by Mr. George Whitney. He dwelt with great interest on the emotions which the town could connect with this particular anniversary; and appealed with effect to the everlasting obligations of each generation so to patronize learning and religion, that the superstructure of our political edifice might be worthy its immortal foundation. The following Ode, written by George W. Adams, Esq. and sung, with great point, to the tune of Adams & Liberty, closed the interesting services.Long ages of darkness man’s soul had opprest, Ere the mild star of Truth pour’d its light from the sky:But the beam of Religion burst forth in the East, And purg’d the thick film which had clouded his eye.Superstition afraidShrunk backward, dismay’d.And with Power uniting her victims betray’d,But vain was her effort: God favour’d the free,And guided the Pilgrim across the rude sea.Across the wide ocean the poor Pilgrim cameTo worship his God as his free conscience taught,For a pillar of cloud and a pillar of flameHe trusted his father whose service he sought.Mid storms he came o’erTo this iron bound shore,To see the fair land of his sires no more;Nor vain was his effort: God favour’d the free,And gave him a refuge across the rude sea.Unshaken by dangers, his temple he rear’d,And a City of Refuge arose in the West:Soon Freedom, Religion and Science appearedIn the land of the Pilgrim peculiarly blest.To his offspring came dawn,The rights he had won, And Liberty’s flame pass’d from Sire to Son, Nor vain was its fire: God favour’d the free,And sav’d their last Refuge across the rude sea.In the changes of time bold oppression grew strong.And turn’d his red eyes on the land o’er the wave;The sons of the Pilgrim resisted the wrongAnd kept with the sword what their forefathers gave;For rights dearly bought,Undaunted they fought,Life, Liberty, Justice, and Freedom of thought;Nor vain was the struggle: God favour’d the free,And shielded their Refuge across the rude sea.Then swell the shrill trump: let the loud Cannon roar,Till it ring from the mountains and roll o’er the wave,Re-echoed, returned, from the vales, from the shore, ‘Tis the Jubilee year in the land of the brave.Through every clime,The story sublime.Of our rights nobly won, shall be told to all time:We swear to protect them: God favours the free, And will save their last refuge across the rude sea.At two o’clock, the citizens moved in procession to the Town-Hall, where a sumptuous dinner was provided, in excellent style, by Mr. French. Judge Greenleaf presided, with his accustomed urbanity and influence. The toasts were numerous, and worthy the day and place; a few only of which am I privileged to insert.By the President of the Day.—John Adams—The venerable sage of Quincy—the firm supporter of our Independence—pure in patriotism—deathless in fame—“a splendid star, just setting below the horizon.”The President of the United States—The upright and profound statesman—“Of virtue, learning, and of arts, the patron;Studious his country’s interest to know,And active to pursue it.”A Judiciary—Learned and independent—a shield of safety to the people—the only rock, on which free political institutions can be safely based.Freedom’s Life Guard—A well disciplined Navy and Militia.National Independence—“We owe it to our ancestors, to preserve entire the rights delivered to our care—we owe it to posterity, not to suffer their dearest inheritance to be destroyed.”By Rev. Mr. Whitney.—The Town of Quincy—Distinguished from her earliest settlement for illustrious characters, may she never want those in succeeding time, who shall emulate the virtues and possess the talents of the Quincys—of Hancock—and the Adamses.G. W. Adams, Esq. an invited guest, not being able to attend, sent the following toast:The Town of Quincy—The memory of its patriotic exertions in the cause of American Independence, is as imperishable as the rock which supports its soil.By the Chairman of the Committee of Arrangements.—The Political Institutions of our Country—May they be so shaped by the “human mind,” as to prove they emanated from the followers of those patriots and statesmen, who composed the Continental Congress of 1776.The attention of the citizens was now called to the doings of their committee of arrangements, relative to the invitation given to their venerated townsman, John Adams; they listened with profound silence to the following letters:—Quincy, 2d June, 1826.Hon. John Adams:Honored Sir—With the profoundest reverence of respect, it has again fallen to my happy lot, in behalf of the committee of arrangements, for the approaching celebration of our National Independence, on the fourth of July next, to solicit the pleasure of your company to dine with the citizens of Quincy,  at the Town Hall, on that day. That your health and strength may be such that you will be enabled to comply with this request, is the ardent wish of the citizens of this place, and in particular of him who now supplicates in their behalf. The approaching anniversary is one big with the grateful recollection of those patriots and statesmen, who, fifty years since, dared, in the then infancy of our country, to proclaim to the world, these United States to be a Free and Independent Nation; among that august band it is the pride and boast of this town to recognize the names of Hancock and Adams, and in particular the last, who, thank God, still survives, and whose brilliant talents shone with peculiar lustre, and was made the instrument, under Providence, in no small degree, of producing that Revolution, which has redounded to the glory and happiness of this nation, and I trust its benign influence is destined to be felt and enjoyed, by all the other nations on the globe. Your presence, on that day, cannot fail of producing the highest gratification in the minds of those who may then assemble. The sight of one, who has done so much for our beloved country, and in particular for this town, will greatly heighten the pleasures of that day.I am, with much respect, / Your obedient and humble servant, / By order of the Committee of Arrangements.JOHN WHITNEY, Chairman.Capt. John Whitney, Chairman of the Committee of Arrangements for celebrating the approaching anniversary of the 4th July in the town of Quincy.Quincy, June 7, 1826.Sir—Your letter of the 3d inst. written on behalf of the committee of arrangements, for the approaching celebration of our National Independence; inviting me to dine, on the 4th of July next, with the citizens of Quincy, at the Town Hall, has been received with the kindest emotions. The very respectful language with which the wishes of my fellow-townsmen have been conveyed to me, by your committee, and the terms of affectionate regard towards me, individually, demand my grateful thanks, which you will please to accept and to communicate to your colleagues of the committee.The present feeble state of my health will not permit me to indulge the hope of participating with more than by my best wishes in the joys and festivities and the solemn services of that day, on which will be completed the fiftieth year from its birth, the Independence of the United States. A memorable epoch in the annals of the human race, destined, in future history, to form the brightest or the blackest page, according to the use or the abuse of those political institutions by which they shall, in time to come, be shaped by the human mind.I pray you sir, to tender, in my behalf, to our fellow-citizens, my cordial thanks for their affectionate good wishes, and to be assured that I am very truly and affectionately yours and their friend and fellow-townsman, J. ADAMSThis was the last signature traced by the tremulous hand of this aged man, and it is unusually distinct and natural. The good wishes of his letter were greeted by abundant cheers; when the Orator of the Day being called upon for a toast, rose and said— Gentlemen, I hold in my hand a paper containing a toast from the Hon. John Adams—with permission to present it as from him this day, testifying thereby that inasmuch as by the infirmities of age, his presence here is denied him, his soul is yet with us—you will perceive that the spirit of his earlier days is yet living within him. “I will give you,” says he, “Independence Forever.” As this was among his last expressions, it may be considered as the dying exclamation of the sanguine patriot; and it strikingly shows that the flame which burned so intensely in his youthful bosom, quickened and warmed him in the decrepitude of age and the hour of death. When this sentiment was dictated by him, he was asked if he should add any thing to it? “not a word,” he replied. The toast was drank by us about fifty minutes before its patriotic author expired.Leaving the Hall at an early hour, it was not long before the eventful tidings flew through the town that the President was no more. The shock to many was dreadful, and to most sudden, as his real situation since the morning had been known only to few of us. Having imparted almost inspiration to the town while he has lived in it, the inhabitants felt that in his death, the great centre of interest was removed forever, and the tie that bound them to former generations was broken. A deep gloom seemed to pervade all hearts; though all could say, that he was taken from them at the very moment when the best consolations could be left.In the morning, when asked, if he knew what day it was, he answered “yes—a good—a great day.” During the morning he was unable to speak except in tremulous and indistinct whispers, though every sentence shewed his mind to be as clear and vigilant as ever. That he was perfectly conscious of his situation appeared from his parental benedictions and from the frequent broken accents of prayer. At some minutes after twelve o’clock, he made a great effort to utter these words—“Thomas Jefferson survives.”—At twenty minutes before six o’clock he expired, without a struggle, surrounded by those, who parted from him with sorrow, and who will remember him forever with gratitude and veneration. It is but expressing the sentiments of the whole town to say, that he was venerated as the fearless and faithful patriot; admired as the profound and communicative scholar; honored as the exemplary and the munificent citizen; valued as the firm and consistent Christian; beloved as the friendly and attentive neighbor; and most of all devoutly cherished as the anxious and affectionate parent. But to do justice to this distinguished individual, belongs to abler hands; yet remembering, as I do, with personal gratitude his restless wish to benefit the rising generation, and to advance learning, social order, and Christianity, I may be allowed this brief andpassing tribute.It was deemed sufficiently remarkable, by our community, that he should have died on the fiftieth anniversary; but it completes the wonder to know, that his illustrious colleague bore him company to the world of spirits; and that he should have announced to his family between twelve and one o’clock, that “Thomas Jefferson survives;” as though it was the last hour when it could be said with truth. It will to all future ages seem something more than human selection, that the two who could best draft that immortal instrument (the Declaration of American Independence) should be the favored ones to watch over its eventful operation; and that when half a century had looked upon it, and seen “that it was good,” that then the first trump of Jubilee should be the appointed signal to release them together from their common charge, and summon them at once to that patriot band in heaven, who left them here with their commission. Ages shall roll away, and a coincidence like this be looked for in vain. Let us say then with emphasis, that heaven, in thus taking them above, has left its own signature on what they did below.
				
					A GUEST.
				
				
			